DETAILED ACTION
	This is in response to communication received on 7/2/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, Examiner notes that the claim contains the following preamble and limitation. 

A method for applying thin film coatings on substrates, consisting of substrate holders and consequent movement of substrate holders through process chambers of a manufacturing line comprising the following steps:

	As a reminder, Examiner notes that according to the MPEP, the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP 2111.03).
	Examiner also notes that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").  (MPEP 2111.03, Section II.) 
	Examiner further notes that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.").
	As written, the claim has a scope the requires that process of be limited to only to substrate holders and consequent movement of substrate holders through process chambers of a manufacturing line exclusive of all other elements and steps that are not specifically recited, while also having a manufacturing line comprising the following steps which is inclusive of other elements and steps not specifically recited.
	This is contradictory. A method cannot be both exclusive and inclusive of unrecited steps and elements. Examiner also notes that the phrase a method for applying thin film coatings on substrates, consisting of substrate holders and consequent movement of substrate holders through process chambers excludes any element or step not specifically recited in that preamble phrase, thus if the claim scope where limited to that scope—the process would not have substrates or a coating material or a coating line or any other kind of mechanism or process step that is later referenced in the claim.
	Thus it is unclear what the scope of the claim actually is, and whether or not certain elements of the claim are excluded or rendered impossible as they would require unrecited steps to accomplish.
	Appropriate correction is required.


(b) the substrate holder enters an inlet airlock chamber of low vacuum of the manufacturing line, after which a first door of the airlock chamber closes;
(c) the substrate holder retreats and a removable coupling of said substrate holder connects to a mating part of a coupling installed on a rotating shaft of the first door of the airlock chamber, said rotating shaft being driven by an electric motor installed on said first door of the airlock chamber

Examiner notes that the claim, as written, has a scope wherein the substrate holder enters an inlet airlock chamber then closes the door of the airlock chamber then has the substrate holder retreat, i.e. leave, that inlet airlock chamber, and then connect some part of itself to the airlock chamber. It is unclear how the substrate holder both retreats, i.e. removes or leaves, but also remains within to interact with, a closed airlock chamber.
	Still further, Examiner notes that the claim also contains the limitation of

(h) within the inlet buffer chamber, the substrate holder is slowed down to a process speed, and connects with another substrate holder introduced in the manufacturing line from a previous step

	Examiner respectfully points out that there were not substrate holders introduced in the previous steps of (a), (b), (c), (d), (e), (f) or (g). There was only one substrate holder introduced in those steps. Perhaps, Applicant means that the another substrate holder had previously undergone the steps of (a), (b), (c), (d), (e), (f) or (g). However, as currently written, the claim requires the another substrate holder be introduced from a previous step, but, due to the unclear scope of the claim due to the transitional phrases, it is unclear how this would be accomplished without unrecited elements or steps.

(m) a third transport gate unlocks and the substrate holder speeds up to distance itself from a later substrate holder, moving to a second inlet airlock chamber of high vacuum

	It is unclear where the later substrate holder comes from. There was a substrate holder from a previous step, but it is unclear if this later substrate holder is that substrate holder or a different substrate holder from a different sequence. Examiner notes that there appears to be references to several other substrate holders in the process, but it is unclear where those substrate holders come from or how they are incorporated into a claim when unrecited elements are excluded.
	In the interest of compact prosecution, Examiner notes that it is possible that the Applicant is attempting to claim a process in which multiple substrate holders are introduced into a manufacturing line through the airlocks separately, then those multiple substrate holders connect to collectively travel through the processing chambers of manufacturing line, and then separate to individually exit the manufacturing line. However, due to the issue of transitional phrasing and the often sudden introduction of elements and steps, the claim itself is unclear and contradicts its own requirements.
	Appropriate correction is required.
	However, for purposes of compact prosecution, Examiner will interpret the claim as being inclusive, thereby having the broadest and operable scope.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khisamov Arjat Khamitovich RU 2507308C1 (Machine Translation Provided) hereinafter KHAMITOVICH.
As for claim 1, KHAMITOVICH teaches “The group of inventions relates to the field of processing equipment for surface treatment in mass production, in particular, vacuum processing equipment designed for the deposition of thin-film coatings” (paragraph 2, lines 19-21) and “the method of applying thin-film coatings on substrates includes the arrangement of the substrate on the holders and sequential movement of the holders with the substrate though the technological chambers” (paragraph 20, lines 141-143), i.e. a method of applying thin film coatings on substrates, consisting of substrate holders and consequent movement of substrate holders through process chambers of a manufacturing line.
KHAMITOVICH teaches “The substrate holder is a drum (1) mounted in bearings on a carriage (2). The substrates… are attached to the plates (3) in any known way that ensures their reliable fixation when the drum rotates” (paragraph 49, lines 353-355; see further Fig. 2A of original document), i.e. (a) fastening a substrate to a substrate holder.
KHAMITOVICH further teaches “The holder (22) with the substrates fixed on it enters the inlet lock chamber (14), after which the door (21) of the lock chamber is closed. After closing the door, the (b) the substrate holder enters an inlet airlock chamber of low vacuum of the manufacturing line, after which a first door of the airlock chamber closes; (c) the substrate holder retreats and a removable coupling of said substrate holder connects to a mating part of a coupling installed on a rotating shaft of the first door of the airlock chamber, said rotating shaft being driven by an electric motor installed on said first door of the airlock chamber.
KHAMITOVICH further teaches “The electric motor spins the drum of the substrate holder to a given rotation speed, while the sluice chamber is pumped out to a pressure of 10-20 Pa” (paragraph 61, lines 440-441), i.e. (d) an electric motor spins a drum of the substrate holder up to a predetermined rotational velocity, while the inlet airlock chamber of low vacuum is pumped out to 10 - 20 Pa pressure.
KHAMITOVICH further teaches “After pumping out and spinning the drum, the transport gate (25) opens, the carriage holder moves into the high vacuum inlet lock chamber (15) and the gate closes. The high vacuum sluice chamber is equipped with turbomolecular pumps (26), and it is pumped out to a pressure of <0.01 Pa” (paragraph 62, lines 445-446), i.e. (e) after suction and drum spinning, a first transport gate unlocks, and the substrate holder transfers to a first inlet airlock chamber of high  vacuum, and the first transport gate locks; (f) the first inlet airlock chamber of high vacuum employs turbo-molecular pumps to suck air to< 0.01 Pa pressure.
KHAMITOVICH further teaches “After pumping out the high vacuum lock chamber, the transport gate (27) opens, the substrate holder moves into the inlet buffer chamber (16), the gate (27) closes” (paragraph 63, lines 452-453), i.e. (g) after the suction of the first inlet airlock chamber of high vacuum is complete, a second transport gate unlocks and the substrate holder transfers to a inlet buffer chamber, and the second transport gate locks.
(h) within the inlet buffer chamber, the substrate holder is slowed down to a process speed, and connects with another substrate holder introduced to the manufacturing line from a previous step.
KHAMITOVICH further teaches “The magnetic couplings of the substrate holders engage and the rotation of the incoming substrate holder is synchronized with the rotation of the substrate holders (28) passing through the process chamber” (paragraph 63, lines 456-458), i.e. (i) magnetic couplings of the substrate holders connect, and rotation of the incoming substrate holder is synchronized with the rotation of the substrate holder or holders from previous steps, all passing through process chambers.
KHAMITOVICH further teaches “In the process chamber, the rollers of the transport system are powered so that the electric motors of the substrate holders support the rotation of their drums” (paragraph 63, lines 459-450), i.e. (j) power is supplied to transportation system rollers inside the process chambers, so the electric motors of substrate holders maintain drum rotation.
KHAMITOVICH teaches “When passing through the technological chambers (17) the coating is applied to the substrates. In the process of the processing the substrate (when passing through the processing zone), the drum rotates and moves evenly along its axis” (paragraph 64, lines 464-467), i.e. (k) the coating application on the substrate holders occur inside process chambers in a processing zone where the drum rotates and moves evenly along its own axis.
KHAMITOVICH teaches “After passing through the process chambers (17), the substrate holder exits into the output buffer chamber (18)” (paragraph 77, lines 551-552), i.e. (I) after passing through the processing chambers, the substrate holder enters a outlet buffer chamber.
KHAMITOVICH teaches “The transport gate (29) opens, the substrate holder accelerates, detaching from the next substrate holder, and moves into the high vacuum outlet lock chamber (19)” (paragraph 78, lines 556-558), i.e. (m) a third transport gate unlocks and the substrate holder speeds up to distance itself from a later substrate holder, moving to a second inlet airlock chamber of high vacuum.
KHAMITOVICH teaches “after which the shutter (29) is closed, the transport shutter (30) is opened and the substrate holder moves into the low vacuum outlet lock chamber (20), wherein the front magnetic coupling element of the holder mates with the counterpart of the magnetic coupling (31) mounted on the door. The element of the magnetic coupling (31) is fixed on a shaft, the rotaion of which is hindered by friction” (paragraph 78, lines 557-562), i.e. (n) the third transport gate locks and a fourth transport gate unlocks, and the substrate holder moves to an outlet airlock chamber of low vacuum; (o) in the outlet airlock chamber of low vacuum, a front component of a magnetic component of the substrate holder connects with a mating component of a magnetic coupling installed on a shaft of a second door of the airlock chamber, said connection slows down the substrate holder drum until it stops due to friction from the mating component.
KHAMITOVICH teaches “The shutter (30) closes, dried air is admitted into the chamber, the pressure rises to atmospheric” (paragraph 79, line 566-567), i.e. (p) the fourth transport gate closes, desiccated air is pumped into the outlet airlock chamber of low vacuum, and pressure is raised to atmospheric.
Finally, KHAMITOVICH teaches “After equalizing the pressure in the outlet lock chamber (20) with atmospheric pressure, the chamber door (32) opens and the substrate holder leaves the process line” (paragraph 80), i.e. (q) once the pressure becomes atmospheric, the second chamber door opens and the substrate holder exits the manufacturing line.
As for claim 2, KHAMITOVICH teaches “Taking into account that the uniformity is mainly determined by the displacement step per revolution, the ratio of linear movement speed and the rotation speed of the substrate holder is set such that each point of the substrate holder surface makes at least two complete revolutions when passing through the process zone” (paragraph 65, lines 473-476), i.e. wherein the substrate holder makes at least two full rotations while passing through the processing zone.
As for claim 3, KHAMITOVICH teaches “To maintain rotation of the drum, a direct-acting electric drive is used” (paragraph 57, line 403), i.e. wherein the electric motor is a direct drive motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717